DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach “modifying a time window associated with determining an adapted codec rate based at least in part on the indication that the UE is operating in the transition state, and determining the adapted codec rate based at least in part on the modified time window” in a meaningful manner. The specification at [0098] discusses different time windows (e.g., 30ms, 500ms, 300ms, 50ms, 350ms). However, the teaching is not clear on which time window is modified, and the determination of the adapted codec rate based on (which) modified time window. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 18, the step of “pausing a determination…” is unclear because a determination step is not previously recited in the claims. Should there be a determination step included in claim 1? 
In claims 4 and 20, it is not clear what is actually being modified because the identity of “a time window” is not clear because of a lack of teaching in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al., US 2014/0219119 (Ishida).
Ishida discloses mobile terminal and method for controlling rate change. 
Regarding claims 1, 17, 29 and 30, Ishida teaches a method of wireless communication performed by a user equipment (UE), comprising: identifying radio access technology (RAT) state information associated with the UE, the RAT state information including an indication of whether the UE is operating in a steady state or is operating in a transition state (“As illustrated in FIG. 14, if the terminal 500 receives an Intra-RAT handover instruction sent from the serving base station (T515), the transmission rate control section 505 stops instructing the data processing section 107 to change a transmission rate (T501).”, [0108]; the “identifying” function is inherent because the terminal acts (stops instructing the data processing section 107 to change a transmission rate) when it receives an Intra-RAT handover instruction); and adapting a codec rate associated with an application of the UE based at least in part on whether the UE is operating in the steady state or is operating in the transition state (“As illustrated in FIG. 14, if the terminal 500 receives an Intra-RAT handover instruction sent from the serving base station (T515), the transmission rate control section 505 stops instructing the data processing section 107 to change a transmission rate (T501). Subsequently, when a notification of handover completion (T502) is received from the wireless control section 103, the transmission rate control section 505 cancels stopping of instructing the data processing section 107 to change a transmission rate (T503).”, [0108]). Ishida fails to specifically teach that the transmission rate that it adjusts is a codec rate. However, codec rate is directly reflected in a transmission rate, as is well known in the art. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishida to further specify that the transmission rate may be a direct reflection of a coding rate in order to include various points at which the transmission rate can be controlled. 
Regarding claims 2 and 18, Ishida further teaches wherein the indication indicates that the UE is operating in the transition state, and wherein adapting the codec rate comprises: pausing a determination of an adapted codec rate for a period of time based at least in part on the indication that the UE is operating in the transition state; and resuming the determination of the adapted codec rate after the period of time (“As illustrated in FIG. 14, if the terminal 500 receives an Intra-RAT handover instruction sent from the serving base station (T515), the transmission rate control section 505 stops instructing the data processing section 107 to change a transmission rate (T501). Subsequently, when a notification of handover completion (T502) is received from the wireless control section 103, the transmission rate control section 505 cancels stopping of instructing the data processing section 107 to change a transmission rate (T503).”, [0108]; “if the terminal 500 receives an Intra-RAT handover instruction sent from the serving base station (T515), the transmission rate control section 505 stops instructing the data processing section 107 to change a transmission rate” reads on “pausing a determination of an adapted codec rate for a period of time based at least in part on the indication that the UE is operating in the transition state”, and “if the terminal 500 receives an Intra-RAT handover instruction sent from the serving base station (T515), the transmission rate control section 505 stops instructing the data processing section 107 to change a transmission rate” reads on “resuming the determination of the adapted codec rate after the period of time”.) 
Regarding claims 7 and 23, Ishida teaches that the transition state is associated with a radio reconfiguration of the UE, a handover of the UE, or a reselection associated with the UE (intra- RAT handover instruction, [0108]). 
Regarding claims 3-6, 8-16, 19-22 and 24-28, Ishida may not specifically teach the limitations. However, the added limitations are well known features in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishida to readily incorporate the added features into Ishida’s teaching because the actual implementation will require all the necessary details to make a working system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Fujishiro et al. PG Pub., the Hajj-Ahmad et al. PG Pub., the Anchan et al. PG Pub., the Ewing PG Pub., the Kim et al. PG Pub., the Wu PG Pub., the Wang et al. PG Pub., the Chang et al. PG Pub., and the Choi et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472